                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

DAVID SECHRIST,

                    Plaintiff,

v.                                                             No. CV 21-00009 CG

ANDREW M. SAUL,
Commissioner of the
Social Security Administration,

                    Defendant.

                      ORDER SETTING BRIEFING SCHEDULE

     THIS MATTER is before the Court for scheduling. IT IS HEREBY ORDERED that:

     (1)     Plaintiff shall file a Motion to Reverse or Remand to Administrative Agency
             with Supporting Memorandum on or before July 12, 2021;

     (2)     Defendant shall file a Response on or before September 13, 2021;

     (3)     Plaintiff may file a Reply on or before September 27, 2021;

     (4)     All supporting memoranda filed pursuant to this Order shall cite ONLY the
             relevant portions of the transcript or record in support of assertions of fact
             and shall cite authority in support of propositions of law; and

     (5)     All requests for extensions of time altering the deadlines set in this
             Order shall be made through a motion to the Court. If the parties concur
             in seeking an extension of time, they shall submit a stipulated proposed
             order to the Court for approval.

       IT IS SO ORDERED.



                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
